Citation Nr: 0804094	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer, sitting at the RO 
in May 2006.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the current severity of his 
bilateral pes cavus is the result of aggravation by his 
active service.  Therefore, he contends that service 
connection is warranted for a bilateral foot disorder.  The 
Board finds that remand is necessary to allow for agency of 
original jurisdiction (AOJ) consideration of newly submitted 
evidence.

Specifically, subsequent to certification of the appeal to 
the Board, the veteran submitted a nexus opinion by Dr. D. T. 
dated in June 2007.  See 38 C.F.R. § 20.1304 (2007).  He did 
not waive AOJ consideration of this evidence.  Id.  
Therefore, the Board may not properly consider this evidence 
or issue a decision at this time, and must remand the case to 
allow the AOJ opportunity to review this evidence and 
readjudicate the veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.	All additional evidence submitted by 
the veteran, to include the June 2007 
opinion by Dr. D. T., should be 
reviewed by the AOJ.

2.	After completing the above action and 
any other development as may be 
indicated, the veteran's service 
connection claim should be 
readjudicated, to include all evidence 
received since the May 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

